Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceed-ing in which Coresh ‘480 is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation. 
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is mate-rial to patentability of the claims under consideration in this reissue appli-cation.
These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.

Election/Restriction
Newly submitted claims 32-39 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: 
Invention A (a bone healing method, claims 1-30) and Invention B (a bone implant, claims 32-39) are related as process and apparatus for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)).  In this case, the apparatus as claimed can be used to practice another and materially different process, such as joining two pieces of wood.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 32-39 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.176(b) and MPEP § 1450.

Improper Amendments To Reissue - 37 CFR 1.173(b)
	The “AMENDMENTS TO THE CLAIMS” section filed October 20, 2021 proposes amendments to the claims, in particular, new reissue claim 31, that do not comply with 37 CFR 1.173(b), which sets forth the manner of making amendments in reissue applications.  37 CFR 1.173(b)(2) requires that “each added claim must include markings pursuant to paragraph (d) of this section,” and paragraph (d) requires that “[t]he matter to be added by reissue must be underlined.”  Thus, a new claim 31 should be completely underlined. See MPEP 1453, Roman Numeral II, (B) which indicates that “[f]or each new claim added to the reissue by the amendment being submitted (the current amendment), the entire text of the added claim should be presented completely underlined.”  As a courtesy to Reissue Applicant, the claims are being considered despite the improper format of the October 20, 2021 amendment.  However, all future claim amendments must comply with 37 CFR 1.173 or else future non-complying amendments may meet with a notice of non-compliant amendment needlessly delaying prosecution of this reissue application.

Claim Rejections - 35 USC § 251
Recapture
Claim 31 is rejected under 35 U.S.C. 251 as being an improper recapture of broadened claimed subject matter surrendered in the application for the patent upon which the present reissue is based. See Greenliant Systems, Inc. et al v. Xicor LLC, 692 F.3d 1261, 103 USPQ2d 1951 (Fed. Cir. 2012); In re Shahram Mostafazadeh and Joseph O. Smith, 643 F.3d 1353, 98 USPQ2d 1639 (Fed. Cir. 2011); North American Container, Inc. v. Plastipak Packaging, Inc., 415 F.3d 1335, 75 USPQ2d 1545 (Fed. Cir. 2005); Pannu v. Storz Instruments Inc., 258 F.3d 1366, 59 USPQ2d 1597 (Fed. Cir. 2001); Hester Industries, Inc. v. Stein, Inc., 142 F.3d 1472, 46 USPQ2d 1641 (Fed. Cir. 1998); In re Clement, 131 F.3d 1464, 45 USPQ2d 1161 (Fed. Cir. 1997); Ball Corp. v. United States, 729 F.2d 1429, 1436, 221 USPQ 289, 295 (Fed. Cir. 1984).  A broadening aspect is present in the reissue which was not present in the application for patent.  The record of the application for the patent shows that the broadening aspect (in the reissue) relates to claimed subject matter that applicant previously surrendered during the prosecution of the application.  Accordingly, the narrow scope of the claims in the patent was not an error within the meaning of 35 U.S.C. 251, and the broader scope of claim subject matter surrendered in the application for the patent cannot be recaptured by the filing of the present reissue application.

MPEP 1412.02 establishes a three-step test for recapture.  The three-step process is as follows:
(1) first, we determine whether, and in what respect, the reissue claims are broader in scope than the original patent claims; 
(2) next, we determine whether the broader aspects of the reissue claims relate to subject matter surrendered in the original prosecution; and 
(3) finally, we determine whether the reissue claims were materially narrowed in other respects, so that the claims may not have been enlarged, and hence avoid the recapture rule.

New claim 31 is broader than original patent claim 1. Claim 31 does require, inter alia, “during the step of positioning the bone implant is locked in a first shape” and “unlocking the bone implant and releasing the bone implant from the first shape to a second shape that is different from the first shape.”
Therefore, step 1 of the three-step test is met for claim 31.  

The step of determining whether the broader aspects of the reissue claims relate to subject matter surrendered in the original prosecution includes two sub-steps.  The first sub-step is to determine whether the applicant surrendered any subject matter in the prosecution of the original application.  MPEP 1412.02 defines surrendered subject matter as a claim limitation that was originally relied upon by applicant in the original prosecution to make the claims allowable over the art.  
MPEP 1412.02(I)(B)(1)(A) states “[w]ith respect to whether applicant surrendered any subject matter, it is to be noted that a patent owner (reissue applicant) is bound by the argument that applicant relied upon to overcome an art rejection in the original application for the patent to be reissued, regardless of whether the Office adopted the argument in allowing the claims. Greenliant Systems, Inc. v. Xicor LLC, 692 F.3d 1261, 1271, 103 USPQ2d 1951, 1958 (Fed. Cir. 2012).  As pointed out by the court, ‘[i]t does not matter whether the examiner or the Board adopted a certain argument for allowance; the sole question is whether the argument was made.’ Id.”
During the prosecution of the Fox ‘979 patent, the examiner rejected at least claim 1 under 35 USC 102 as being anticipated by Chirico et al, U.S.  The Applicant responded with arguments:  

    PNG
    media_image1.png
    555
    667
    media_image1.png
    Greyscale


Later in the prosecution, applicant amended claim 1 as follows: 

    PNG
    media_image2.png
    694
    652
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    186
    624
    media_image3.png
    Greyscale

	Therefore, the newly presented independent claim 31 must include both the limitations argued as allowable and the limitations added to claim 1 to make it allowable.  Claim 31 fails to disclose any of the limitations argued and added to claim 1 to make it allowable.  Therefore, the argued and added limitations are limitations which are considered surrendered subject matter.

The second sub-step is to determine whether any of the broadening of the reissue claims is in the area of the surrendered subject matter. The examiner must analyze all of the broadening aspects of the reissue claims to determine if any of the omitted/broadened limitation(s) are directed to limitations relied upon by applicant in the original application to make the claims allowable over the art.   
Claim 31 is being broadened to omit the surrendered subject matter.
Therefore, step 2 of the three-part test is met.
MPEP 1412.02(I)(B)(1)(B) states “[w]ith respect to the “second step” in the recapture analysis, it is to be noted that if the reissue claim(s), are broadened with respect to the previously surrendered subject matter, then recapture will be present regardless of other unrelated narrowing limitations. In the decision of In re Mostafazadeh, 643 F.3d 1353, 98 USPQ2d 1639 (Fed. Cir. 2011), the Federal Circuit stated:
[T]he recapture rule is violated when a limitation added during prosecution is eliminated entirely, even if other narrowing limitations are added to the claim.  If the added limitation is modified but not eliminated, the claims must be materially narrowed relative to the surrendered subject matter such that the surrendered subject matter is not entirely or substantially recaptured. Id. at 1361.”
Therefore, the third step of the analysis does not need to be performed for claim 31.
Therefore, claim 31 improperly recaptures surrendered subject matter.

Allowable Subject Matter
Claims 1-30 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 1 is allowed because the prior art fails to disclose or suggest a bone healing method having all the limitations as recited in claim 1, including, “during the step of positioning, the bone implant is locked in a first shape” and “after positioning of the bone implant, mechanically activating the bone implant by unlocking the bone implant from the first shape to a second shape that is different from the first shape.” 
Claims 2-29 ultimately depend from claim 1 and are therefore allowable for the same reason as claim 1.

Amendments in Reissue Proceedings
Applicant is notified that any subsequent amendment to the specification, claims and/or drawing must comply with 37 CFR 1.173(b). In addition, for reissue applications filed before September 16, 2012, when any substantive amendment is filed in the reissue application, which amendment otherwise places the reissue application in condition for allowance, a supplemental oath/declaration will be required. See MPEP § 1414.01.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to David O Reip whose telephone number is (571)272-4702.  The examiner can normally be reached on Mon-Fri 8:30 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eileen Lillis can be reached on 571-272-6928.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID O REIP/Primary Examiner, Art Unit 3993         
                                                                                                                                                                                               
Conferees:  

/Patricia L Engle/Reexamination Specialist, Art Unit 3993       

                                                                                                                                                                              /GAS/
Gay Ann Spahn
Supervisory Primary Examiner
Central Reexamination Unit, Art Unit 3993